


110 HR 4209 IH: To authorize the voluntary purchase of certain properties

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4209
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mrs. Boyda of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize the voluntary purchase of certain properties
		  in Treece, Kansas endangered by the Cherokee County National Priorities List
		  Site, and for other purposes.
	
	
		1.Environmental Protection
			 Agency Authority
			(a)Authorization of
			 fundingThe Administrator of
			 the Environmental Protection Agency shall provide to the State of Kansas in
			 fiscal year 2009, not more than $6,000,000 to be used by the State as provided
			 in subsection (b).
			(b)Use of funds by
			 State The State of Kansas
			 shall deposit the amounts received under this Act in the fund established under
			 Kansas House Bill 2168 (2007) entitled An Act concerning certain
			 communities within superfund sites; providing for relocation and other
			 assistance. and enacted on July 13, 2007 (2007 Kan. Sess. Laws 17) and
			 shall expend such amounts in accordance with the provisions of that bill for
			 the purpose of purchasing (with the consent of the owners thereof) the
			 following properties and providing relocation assistance to the residents of
			 such properties:
				(1)Properties in Treece, Kansas, that are in
			 danger of being destroyed by subsidence relating to the Cherokee County
			 National Priorities List Site that may endanger the health of the occupants of
			 those properties.
				(2)Residential properties of water customers
			 of Picher, Oklahoma, residing in or near Treece, Kansas.
				(c)LimitationThe Uniform Relocation Assistance and Real
			 Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) shall not
			 apply to the use of funds in accordance with this Act.
			
